7 So. 3d 660 (2009)
In re Frederick A. STOLZLE, Jr.
No. 2009-B-0934.
Supreme Court of Louisiana.
April 29, 2009.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Frederick A. Stolzle, Jr., and the Office of Disciplinary Counsel,
IT IS ORDERED that Frederick A. Stolzle, Jr., Louisiana Bar Roll number 12497, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.